Citation Nr: 1542181	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  07-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.  

2.  Entitlement to a rating in excess of 20 percent for a left ankle disability. 

3.  Entitlement to a rating in excess of 20 percent for a right foot disability.

4.  Entitlement to a rating in excess of 20 percent for a left foot disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from January 1983 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2010.  A transcript of that hearing is of record. 

This case was previously before the Board and in an August 2012 decision, the Board denied the issues currently on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2014 memorandum decision, the Court set aside the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  The issues currently before the Board were remanded in September 2014 for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has marked limitation of right and left ankle motion.

2.  Symptoms of right and left foot disabilities constitute a moderately-severe foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for a rating in excess of 20 percent for a right foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5284 (2015).

4.  The criteria for a rating in excess of 20 percent for a left foot disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in December 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Ankylosis of an ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 20 percent rating is warranted for ankle ankylosis in plantar flexion, at less than 30 degrees.  A 30 percent rating is warranted for ankle ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is warranted for ankle ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).

The Veteran's right and left ankle disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015), pertaining to limitation of motion of the ankle.  Under that diagnostic code, a maximum 20 percent rating is warranted for marked limitation of ankle motion. 
 
Other diagnostic codes pertaining to the ankles are Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint in poor weight-bearing position), Diagnostic Code 5273 (os calcis or astragalus malunion with marked deformity), and Diagnostic Code 5274 (astragalectomy).  Those conditions are not shown on examination or are not related to active service or service-connected and the Board finds that the application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

The Veteran's right and left foot disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015), pertaining to other foot injuries.  Under that diagnostic code a 20 percent rating is warranted for moderately-severe symptoms.  A maximum 30 percent is warranted for severe symptoms.   

Other diagnostic codes relating to the feet are Diagnostic Code 5276 (flatfoot, acquired), Diagnostic Code 5277 (bilateral weak foot), Diagnostic Code 5278 (acquired claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), and Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  Those conditions are not shown on examination or are not related to active service or service-connected and the Board finds that the application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In an April 2004 private treatment record, it was noted that the Veteran stepped very gingerly on his feet.  He was noted to have classic facial insertional pain and mild pain in the plantar arch.  X-rays of the feet revealed significant tarsal and metatarsal arthritis.  The Veteran reported stiffness, which was noted to probably be related to arthritis and soft tissue injury.  The Veteran was given Richie braces.  A diagnosis of bilateral metatarsal arthritis was made.  

At a July 2005 VA examination, the Veteran reported that he had ankle pain that had gotten progressively worse since the initial injury in service.  He reported that he experienced daily pain and aching in both ankles that was worse with weight bearing and ambulation.  He denied experiencing severe flare-ups of ankle pain, but reported that he experienced moderate increases in pain with prolonged walking or accidental twists of the ankles.  He denied a history of ankle surgery.  The Veteran reported that he occasionally used a cane or walking stick for assistance with ambulation on those occasions when he was planning on hiking or participating in lots of walking.  He reported that he took anti-inflammatory medication for pain and used Richie braces almost full-time for both ankles.  

On physical examination, the Veteran was noted to walk with a slight limp, but was able to walk without use of any assistive devices.  The Veteran had normal weight-bearing alignment of both ankles and there was no angulation of the Achilles tendon in either ankle.  Dorsiflexion was to 10 degrees, bilaterally; and, plantar flexion was to 30 degrees, bilaterally.  After five toe raises, the Veteran's right ankle dorsiflexion remained at 10 degrees, but left ankle dorsiflexion was reduced to 0 degrees.  Following five toe raises, plantar flexion was further reduced to 10 degrees, bilaterally.  The Veteran had trace edema in both ankles and his pedal pulses were within normal limits.  X-rays of the left ankle were normal and X-rays of the right ankle revealed midfoot degenerative changes.  The examiner diagnosed degenerative arthritis in the right ankle and chondromalacia in the left ankle.  The examiner noted that the Veteran's bilateral ankle range of motion was severely limited and that the additional functional loss following five toe raises was due to pain and fatigue.  The examiner noted that the Veteran's functional range of motion consisted of 10 degrees of plantar flexion and 10 degrees of dorsiflexion on the right and 10 degrees of plantar flexion and no dorsiflexion on the left.     

At the April 2010 Board hearing, the Veteran reported that he experienced difficulty walking, an inability to turn or move his ankles, constant pain in his feet, and avoidance of all activities other than work.  

In an April 2010 letter from the Veteran's private treatment provider, Dr. R.B., it was noted that the Veteran consistently reported experiencing chronic significant pain, weakness, and instability in both ankles.  It was noted that the Veteran experienced difficulty walking, tripping, stumbling, falling, and an inability to negotiate uneven or sloping surfaces.  The Veteran was also noted to have difficulty climbing and descending stairs, difficulty operating a motor vehicle, poor coordination, and diminished endurance.  Dr. R.B. noted that the Veteran had functional loss in both ankles and feet as a result of pain, limited motion, weakness, and instability and that the symptoms in the feet would meet the criteria for a severe foot injury.  Dr. R.B. opined that the Veteran's ankle and foot disabilities were severe and consistent with the definition of severe foot injuries with limited motion due to worsening of ankle dysfunction.  Dr. R.B. also noted that the lack of ankle stability and recurrent injuries had led to degeneration of the ankle joints and noted that the level of bilateral limited ankle motion approached the equivalent of ankylosis.  

At a January 2012 VA examination, the Veteran reported that he continued to experience bilateral ankle sprains as a result of activities such as walking on uneven terrain.  He reported that as a result, he had learned to walk carefully and somewhat gingerly, particularly over ice, gravel, and uneven surfaces.  The Veteran reported that he experienced constant bilateral ankle pain, swelling, and stiffness.  He reported that ankle pain was an 8.5 to 10 out of 10 in intensity.  He reported that ankle symptoms interfered with sleep and the ability to drive.  However, he reported that he had not missed any work as a result of the disabilities.  The Veteran reported that he had experienced 8 or 9 flare-ups of bilateral ankle pain, stiffness, and swelling in the past year.  He reported that the flare-ups were typically caused by walking on uneven ground and lasted one day.  He reported that during flare-ups, he soaked his ankles in a hot tub to help relieve the symptoms.  He also reported that he used Richie braces and took Piroxicam (NSAID) for treatment of flare-ups.

On physical examination, the Veteran had plantar flexion to 15 degrees bilaterally, and dorsiflexion to 0 degrees bilaterally.  There was no additional functional loss following repetition.  Functional impairment of the ankles was noted to include less movement than normal, weakened movement, incoordination, pain on movement, and swelling.  The Veteran had pain on palpation of both ankles.  On muscle strength testing, the Veteran had active motion against some resistance in both ankles.  Joint instability testing was negative in both ankles.  The Veteran did not have ankylosis in either ankle.  The Veteran did not have shin splints, stress fracture, Achilles issues, malunion of the os calcis or astragalus, or talectomy in either leg.  There was no history of ankle surgeries.  The examiner noted that the Veteran had additional limitation in that his gait was slow and abnormal because the normal heel-to-toe transition during the stance phase of gait was absent, bilaterally./  Instead, during stance the Veteran would weight-bear on the right or left lateral heel and foot without "toeing off."  The examiner noted that the Veteran was unable to walk on his heels, walk on his tiptoes, or squat as a result of ankle pain and stiffness.  The examiner noted that there was no appreciable ankle joint laxity, although it was noted that the Veteran guarded and that the extent of the guarding may have interfered with the ability to detect ligamentous laxity.  The Veteran was noted to occasionally use braces and regularly use a cane for assistance with ambulation.  X-rays revealed arthritis in both ankles.  

The examiner diagnosed chronic bilateral ankle sprains and bilateral ankle degenerative joint disease (DJD) and noted that dorsiflexion and plantar flexion strength was reduced due to ankle pain and not as a result of true neurologic weakness.  Further, the examiner noted that the ankle joints were not truly ankylosed, as the Veteran had the ability to active plantar flex both ankles from the neutral position and actively dorsiflex both ankles back to neutral position.

At an April 2015 VA ankle examination, the Veteran reported that he experienced daily ankle pain that was an 8 out of 10 in intensity.  The Veteran also reported that he experienced flare-ups, at which time pain would increase to a 10 out of 10 in intensity.  He reported that the painful flare-ups were usually the result of accidentally rolling an ankle or walking over 50 yards at a time.  He reported that he had experienced flare-ups approximately six times in the last year and that they usually provoked an attack of his diagnosed gout, which would last a few days.  He reported that during flare-ups he had to use crutches for ambulation.  The Veteran also reported that he occasionally experienced completely prostrating flare-ups where he was totally incapacitated for approximately one or two days.  He reported that he had experienced incapacitating flare-ups five to six times in the last year.

On physical examination, the Veteran had right ankle dorsiflexion to 5 degrees and plantar flexion to 5 degrees.  The Veteran had left ankle dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  The Veteran's abnormal range of motion was noted to limit overall mobility.  The Veteran had pain with weight bearing and pain on palpation of the ankles.  However, there was no objective evidence of crepitus.  There was no additional limitation of motion following repetition in either ankle.  The examiner noted that while the Veteran experienced both pain and lack of endurance, pain was the major limiting factor.  Further, the examiner specifically noticed that the objective examination findings were medically consistent with the Veteran's subjective complaints.  On muscle strength testing, the Veteran had some decrease in muscle strength on plantar flexion in both ankles.  There was no muscle atrophy and the examiner specifically noted that there was no ankylosis in either ankle as that would mean the Veteran had zero range of motion, which was not the case.  Ankle instability was suspected, but objective instability testing was negative in both ankles.  The Veteran did not have shin splints, stress fractures, Achilles problems, malunion of the os calcis or astragalus, or talectomy (astragalectomy) in either leg.  The Veteran was noted to constantly use braces, regularly use a cane, and occasionally use crutches for assistance with ambulation.  The examiner diagnosed bilateral ankle arthritis and noted that the disabilities impacted the Veteran's ability to perform occupational tasks in that they limited his mobility.   

At an April 2015 VA foot examination, the Veteran reported that his feet hurt every day in the heels, arches, balls, and tops.  He reported that the only part of his feet that did not hurt were his toes.  He reported that he stopped using inserts as they did not appear to help and that his feet were not as limiting for mobility as his ankle disabilities.  The Veteran denied experiencing painful flare-ups of his feet.  The examiner noted that the Veteran's foot disabilities appeared to be moderate in severity and that they chronically compromised weight-bearing.  On physical examination, there was pain on movement, pain on weight-bearing, disturbance in locomotion, and interference with standing.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over time.  There was tenderness to palpation of the heels, arches, and metatarsals.  The toes were nontender, there was no swelling observed, and there was no pes planus.  The Veteran denied foot surgeries and was noted to use assistive devices.  However, they were noted to be used for assistance due to ankle problems.  The examiner diagnosed bilateral foot DJD and noted that the foot disabilities did not have an impact on the Veteran's ability to perform occupational tasks.

The Board finds that the Veteran is not entitled to ratings in excess of 20 percent for either the right or left ankle disability.  The Veteran has consistently been noted to experience marked limitation of ankle motion.  The Board notes that any additional limitation the Veteran experiences due to pain and lack of endurance was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  Further, a 20 percent rating is the maximum allowable rating for limitation of ankle motion.  The most recent VA examination specifically found that the Veteran did not have ankylosis of the ankles, and all examination have shown ranges of motion for the ankles.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 20 percent for the functional impairment of either the right or left ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

Consideration has been given to assigning higher ratings for either the right or left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015), pertaining to ankylosis of the ankle.  The Board acknowledges the April 2010 letter in which the Veteran's private treatment provider indicated that the Veteran's limitation of ankle motion was so limited that it approached ankylosis.  However, the Veteran's private treatment provider did not actually notate range of motion measurements to support the conclusion reached.  Further, the January 2012 and April 2015 VA examiners both noted that there was no ankylosis.  The April 2015 VA examiner specifically noted that for a finding of ankylosis to be made, there had to be zero degrees dorsiflexion and zero degrees plantar flexion.  The Board finds that the information provided by the Veteran's private treatment provider is insufficient to make a determination that the Veteran has limitation of motion that is so significant it could appropriately be considered ankylosis.  All VA examinations have shown ranges of motion and the most recent examination specifically found that there was no ankylosis of the ankles.  The Board finds those examination findings with ranges of motion listed are the most persuasive evidence.  The Board has also considered additional functional impairment due to pain and other factors in finding that a range of motion has been present in the ankles and thus ankylosis is not shown.  Therefore, the Board finds that the Veteran is not entitled to a higher rating for either the right or left ankle disability as ankylosis is not shown. 

The Board also finds that the Veteran is not entitled to ratings in excess of 20 percent for either the right or left foot disability.  The Board finds that the Veteran's foot symptoms are consistent with those seen in a moderately-severe foot disability.  While the Veteran is noted to experience symptoms of pain, disturbance in locomotion, and interference with standing, there is no indication that he has symptoms such as weakness, fatigability, or incoordination specifically as a result of the foot disabilities.  Further, while the Veteran is reported to use several assistive devices, it has been noted that the requirement for those devices is a result of the ankle disabilities, which are separately rated.  Additionally, the Board acknowledges that the Veteran's private treatment provider indicated that the Veteran's foot disabilities were severe in nature.  However, the examiner did not specifically detail which symptoms that were caused only by the feet, and not his separately compensated ankle disabilities, were considered to be severe in nature.  Further, the Veteran himself denied experiencing any painful flare-ups of the feet at the April 2015 VA examination.  Therefore, the Board finds that the symptoms resulting from the Veteran's right and left foot disabilities are moderately-severe in nature and are adequately contemplated by the 20 percent ratings assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

The Board notes that any additional limitation the Veteran experiences due to pain was accounted for by the VA examiner when determining the Veteran's functional impairment of the feet.  38 C.F.R. § 4.40, 4.45 (2015).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more severe foot symptoms or limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of either his right or left foot disability. 

Further, the Veteran is already in receipt of 20 percent ratings for both feet and both ankles and the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation performed.  Therefore, the combined ratings for the right and left legs below the knee cannot exceed the 40 percent rating assigned for amputation below the lower third of the leg under 38 C.F.R. § 4.71a, Diagnostic Code 5165 (2015).  Therefore, even if a higher rating were allowable or warranted for either the right or left foot or ankle disabilities, the rate of compensation for each extremity would not change.  38 C.F.R. § 4.68 (2015). 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities is in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalizations or marked interference with employment, beyond that anticipated by the assigned ratings.  Further, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was specifically referred to the RO for development and adjudication in the September 2014 Board remand.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for a right ankle disability is denied.  

Entitlement to a rating in excess of 20 percent for a left ankle disability is denied.

Entitlement to a rating in excess of 20 percent for a right foot disability is denied.

Entitlement to a rating in excess of 20 percent for a left foot disability is denied.



____________________________________________
Harvey P Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


